Citation Nr: 1418282	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-25 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
1.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a disability rating higher than 30 percent for bronchiectasis with thoracotomy and lobectomy, left lower lobe, prior to April 9, 2008.

4.  Entitlement to a disability rating higher than 60 percent for this bronchiectasis with thoracotomy and lobectomy, left lower lobe, since April 9, 2008.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to January 1985.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In particular, an October 2008 rating decision denied his claim of entitlement to a disability rating higher than 30 percent for his service-connected bronchiectasis with thoracotomy and lobectomy of the left lower lobe, and denied his additional claim of entitlement to service connection for DJD of his lumbar spine.  But in a June 2010 rating decision a local Decision Review Officer (DRO) granted a higher 60 percent rating for the bronchiectasis with thoracotomy and lobectomy of the left lower lobe as of April 9, 2008.  The Veteran since has continued to appeal for an even higher rating, so this claim now concerns whether he was entitled to a rating higher than 30 percent for this disability prior to April 9, 2008, and whether he has been entitled to a rating higher than 60 percent since.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a service-connected disability, absent express indication to the contrary).

An even more recent December 2010 rating decision also denied his still additional claim of entitlement to a TDIU.


In June 2011, in support of his claims, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board, since having retired.  A transcript of that hearing nonetheless has been associated with the claims file, so is of record.  Because of that Veterans Law Judge's retirement, the Veteran was offered another hearing before a different Veterans Law Judge who would ultimately decide this appeal, and the Veteran elected to have this additional hearing.

In January 2012 the Board remanded the claims, and in December 2013 the Veteran had this additional hearing - this time, however, with the presiding Veterans Law Judge actually at the RO, so a Travel Board hearing.  A transcript of this additional hearing also is of record.

In response to the denial of his claim of entitlement to service connection for hypertension, the Veteran has submitted a timely notice of disagreement (NOD) initiating an appeal of the decision, but he has not been provided a statement of the case (SOC) concerning this other claim, so the Board is remanding this claim to provide him this required SOC and since, in response, he has to be given time to file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this additional claim to the Board.  See 38 C.F.R. § 20.200 (2013).  See also Manlincon v. West, 12 Vet. App. 238 (1999) (indicating the appropriate disposition in this circumstance is to remand, rather than merely refer, the claim).  However, the Board is going ahead and deciding all of his remaining claims.



FINDINGS OF FACT

1.  The Veteran's lumbar spine DJD (i.e., arthritis) is not shown to have initially manifested during his service or in the first post-service year or to be otherwise related or attributable to his military service.

2.  Prior to April 9, 2008, his service-connected respiratory disability was not manifested by incapacitating episodes of 4 weeks or more total duration per year, the need for near constant antibiotic use, forced expiratory volume in one second (FEV-1) of 55 percent or less, forced expiratory volume in one second to forced vital capacity ratio (FEV-1/FVC) of 55 percent or less, diffusion capacity of carbon monoxide (DLCO) of 55 percent or less or maximum oxygen consumption of 20 ml/kg/min (with cardiorespirator limit).

3.  Since April 9, 2008, this service-connected respiratory disability has not been manifested by incapacitating episodes lasting 6 weeks or more per year, FEV-1 of less than 40 percent, FEV-1/FVC less than 40 percent or less, DLCO less than 40 percent, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure or required outpatient oxygen therapy.

4.  His lone service-connected respiratory disability does not preclude him from obtaining and maintaining employment that would be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training, but not his advancing age or disabilities that are not service connected.

 

CONCLUSIONS OF LAW

1. The Veteran's lumbar spine DJD is not the result of disease or injury incurred in or aggravated by his service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Prior to April 9, 2008, the criteria are not met for a rating higher than 30 percent for the bronchiectasis with thoracotomy and lobectomy of the left lower lobe.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.97, Diagnostic Code 6844 (2013).

3.  Since April 9, 2008, the criteria are not met for a rating higher than 60 percent for the bronchiectasis with thoracotomy and lobectomy of the left lower lobe.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.97, Diagnostic Code 6844 (2013).

4.  The criteria also are not met for a TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).


Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Ideally, VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

To this end, in May 2008 and May 2010 pre-adjudication letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims, as well as what information and evidence he needed to submit versus the information and evidence VA would obtain for him on his behalf.  The letters also provided him with information pertaining to the assignment of "downstream" disability ratings and effective dates, as well as the type of evidence impacting those determinations, consistent with Dingess/Hartman.  No further notice is required.

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining all relevant records pertinent to these claims being decided.   Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), VA treatment records, private treatment records, Social Security Administration (SSA) records, and the reports of VA examinations.  Also of record and considered in connection with this appeal are the transcripts of the two Board hearings, along with various written statements provided by the Veteran and by his representative on his behalf.  

The Board also finds that the presiding VLJ, the undersigned, complied with the requirements of 38 C.F.R. § 3.103(c), as mandated by Bryant v. Shinseki, 23 Vet. App. 488 (2010), in the conducting of the most recent Board hearing.  In Bryant, the Court held that § 3.103(c)(2) requires the hearing officer chairing a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  Here, the presiding VLJ explained the issues on appeal.  Also, the Veteran was advised to submit evidence addressing the reasons the claims were previously denied, and these reasons were discussed.  In the questioning, and responses, the Veteran and his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Accordingly, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Additionally, the Board finds that the instructions contained in the prior January 2012 remand were appropriately complied with as the Veteran was provided the additonal Board hearing; the record was updated with more recent pertinent VA treatment records, the Veteran was contacted and advised to submit  a release of information form for any private treatment records reflecting post-service treatment for his low back, the Veteran was provided a contemporaneous VA low back disorder examination with medical nexus opinion concerning the etiology of his current low back disability; and he was provided a contemporaneous VA examination reassessing the severity of his service-connected respiratory disability, with an accompanying opinion concerning how the disability affects his employability.  

He therefore has received all required assistance in developing his claims.


II.  Analysis

A.  Service Connection for DJD of the Lumbar Spine

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If on the other hand a condition noted during service is not shown to be chronic, or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  Showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative means of linking the currently-claimed disability to service, but is only available for the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The "chronic diseases", per se, include arthritis, and will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


Establishing entitlement to direct service connection generally requires having:  (1) competent and credible evidence confirming the Veteran currently has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the presently-claimed disability, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim. 38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b)  is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b)  by competent and credible evidence demonstrating: (1) the condition was observed ("noted") during service; (2) symptoms of that condition continued after service; and, (3) the current condition is related to those continuing symptoms.  The Federal Circuit Court, however, rather recently clarified that this notion of continuity of symptomatology only can be alternatively used to establish this required linkage between the current condition and service if the condition being claimed is one of those explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As already alluded to, degenerative joint disease is recognized as a chronic disease under § 3.309(a), so the Veteran's claim will be adjudicated with this in mind.


The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records show that he was seen by medical personnel on June 4, 1980 for complaints of left lumbar pain without a history of injury.  It was noted that he had not had any prior history of low back pain.  Physical examination showed tenderness and spasm of the lumbar region with full range of motion and strength.  The diagnostic impression was muscular low back pain.  The Veteran was seen again on June 9, 1980, at which time his low back pain was noted to have improved some.  Also, on October 7, 1980, he was seen for lower left back pain, which had been bothering him for the past day after weight lifting.  The initial diagnostic assessment was rule out herniated nucleus pulposus.  On the following day, he was seen by a physician's assistance and diagnosed with lumbar strain with nerve root irritation.  The examiner noted that it was doubtful that he had a herniated nucleus pulposus.  At his February 1983 separation examination, the spine was found to be normal.  On his February 1983 report of medical history at separation, the Veteran noted that he had not had a history of "recurrent back pain."  

The Veteran has asserted that he did receive post-service treatment for his low back as early as 1999 but records of this treatment are not available.   Post-service, the first actual medical evidence of low back problems is an October 2008 VA spine examination report.  At this examination, the Veteran reported low back pain for the past several months.  He denied any history of injury.  He did not report any limitation on walking.  Physical examination showed normal range of motion.  An X-ray showed mild degenerative changes in the lumbar spine.  The examiner opined that the Veteran's current degenerative joint disease was less likely than not caused by or a result of low back pain in service.  The examiner commented that the Veteran had not been seen for his low back for more than 20 years since getting out of service.  He had had a low back strain in service but this had resolved.   

Subsequently, at  a January 2013 VA spine examination, the Veteran reported that he had had low back pain since service due to lifting heavy mail bags.  He had worked in the post office since service until several years previously.  He indicated that he experienced mild back pain every day that was worse after a long walk or bending.  On examination, range of motion was essentially normal.  The examiner found that the Veteran's low back disability was less likely than not caused by or a result of injury in service in 1980.  The examiner noted that review of the service treatment records did not show any chronic low back disability and there was no evidence of chronicity after active duty until 2003 (when the Veteran first began receiving health treatment in the VA system).  Also, the 1983 separation examination showed no complaint of recurrent low back pain even though the Veteran currently stated that he had had continuous symptoms of back problems since service.  

The above summarized evidence does show that the Veteran experienced a low back injury in service and also shows that he has a current low back disability diagnosed as degenerative joint disease.  As this degenerative joint disease (i.e. arthritis) was not shown during service or during the first post-service year, there is no basis for awarding service connection for it as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  Also, regarding a potential medical nexus, both the October 2008 and January 2013 VA examiners, after reviewing the claims file and examining the Veteran, concluded that it was less likely than not that the Veteran's current low back disability was caused by or the result of back injury in service.  There is no medical evidence to the contrary (i.e. a medical opinion tending to indicate that the current low back disability was caused by or the result of low back injury during service).  

The Veteran affirmatively asserts that he has experienced recurrent low back symptomatology since service leading up to the eventual diagnosis of degenerative joint disease.  He is competent to make this assertion.  However, the Board notes that on his February 1983 report of medical history at separation, he affirmatively indicated that he did not have a history of "recurrent low back pain."  Similarly, when specifically asked by the October 2008 VA examiner to report his history of low back problems, he simply indicated that he had begun experiencing low back problems several months previously and did not report that he had continued to have low back problems since service either on an everyday or intermittent basis.  

The Veteran did later report continuity of low back symptomatology, including testifying at the Board hearings that he had had low back pain since service, at least on an intermittent basis and by informing the January 2013 VA examiner that he had had low back pain since service.   However, the Board emphasizes that at his February 1983 separation examination, the Veteran's spine was found to be normal, tending to indicate that no current chronic low back pathology was present and the Veteran specifically indicated on his February 1983 report of medical history at separation that he had had no current or prior recurrent back pain, tending to indicate that chronic low back pathology was not present at the time of separation from service.  Also, when specifically given the opportunity to report his history of low back pathology during the initial October 2008 VA examination, the Veteran indicated only that he had had been having problems for the past several months not that he had been having these problems since service.  Given that the February 1983 and October 2008 reports are consistent with the findings of the February 1983 separation examination; given that they are more contemporaneous to service than the later reports of continuity of low back symptomatology since service; and given that these earlier reports were made against the Veteran's interest in receiving service-connection for low back disability, the Board credits them over the later reports of symptom continuity.  Consequently, the Board does not find the Veteran's reporting of continuity of low back symptomatology since service credible and thus, there is no basis for awarding service connection for such continuity.  See Walker, 708 F.3d 1331 (Fed. Cir. 2013).

Also, as the Board has credited the VA examiners' conclusion that the Veteran's current back problems did not arise until many years after service, the Board finds that the examiners relied upon an essentially accurate medical history when formulating their medical nexus opinions.  Notably, the Veteran did assert that he received post-service low back treatment in 1999, approximately 16 years after service.  However, even assuming this is accurate, this report does not directly conflict with the VA examiners understanding of the history of the low back problems as the examiners essentially understood the Veteran's post-service low back problems to have begun around 20 years after service, or soon thereafter.  Given this short discrepancy, and given that both examiners concurred in their opinions (with no contrary medical opinions of record), the Board finds that the medical rationales provided are sufficient under the controlling case-law.  See, e.g. Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

In sum, although the Veteran currently has low back degenerative joint disease, and although he did suffer a low back injury during service, a chronic low back disability was not shown in service; low back degenerative joint disease did not become manifest within the first post-service year; and the weight of the evidence is against the presence of a nexus between the current disability and service.  Accordingly, the preponderance of the evidence is against this claim and service connection, both on a direct and presumptive basis, must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309; Alemany v. Brown, 9 Vet. App. 518 (1996).

B.  Ratings for the Service-Connected Bronchiectasis with Thoracotomy and Lobectomy of the Left Lower Lobe

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2.  

In determining the present level of disability, however, a "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's service-connected bronchiectasis with thoracotomy and lobectomy, left lower lobe may be rated under Diagnostic Code 6601 for bronchiectasis.  Under this Code, a 30 percent evaluation is assigned for incapacitating episodes of 2 to 4 weeks total duration per year or a daily productive cough with sputum that is at times purulent or blood tinged and that required prolonged antibiotic usage (lasting 4 to 6 weeks) more than twice per year.  A 60 percent evaluation is assigned for incapacitating episodes of 4 to 6 weeks total duration per year or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  A 100 percent evaluation is assigned for incapacitating episodes lasting at least 6 weeks total duration per year.  38 C.F.R. § 4.97.  Diagnostic Code 6601 also provides that the rating criteria for bronchitis, Diagnostic Code 6600, may alternatively be used to rate the severity of bronchiectasis.  Id.   Moreover, as the Veteran is status post lobectomy, his disability may be rated under Diagnostic Code 6844 for post-surgical residual (lobectomy, pneumonectomy etc.).  Notably, the rating criteria under Diagnostic Code 6600 and Diagnostic Code 6844 are essentially identical.  Under Code 6600, Pulmonary function tests (PFTs) are required to evaluate the disability in question unless (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed, (iii) there have been one or more episodes of acute respiratory failure, or (iv) outpatient oxygen therapy is required.  See 38 C.F.R. § 4.96(d)(1).  When evaluating a disability based on PFTs, post-bronchodilator results are used, unless the post-bronchodilator were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used to determine the disability rating.  See 38 C.F.R. § 4.96(d)(5).

Under both Codes 6600 and 6844, a 30 percent evaluation is assigned for Forced Expiratory Volume in one second (FEV-1) of 56- to 70-percent predicted, or; 
FEV-1/Forced Vital Capacity (FVC) of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
56- to 65-percent predicted.  

A 60 percent evaluation is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 


A 100 percent evaluation is assigned for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DCLO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; required outpatient oxygen therapy.  38 C.F.R. § 4.97.  

Prior to April 9, 2008, considering Code 6601, the evidence does not show that the Veteran had actual incapacitating episodes of 4 or more week's duration.  He was also not shown to have bronchiectasis symptomatology that required antibiotic usage almost continuously.  He was prescribed antibiotics during this time frame, including a 10 day course of Augmetin in April 2007.  However, there is no indication that his bronchiectasis required almost continuous antibiotic use.  Thus, prior to April 9, 2008, a rating in excess of 30 percent is not warranted under Diagnostic Code 6601.  38 C.F.R. § 4.97.     

Considering Codes 6600 and 6844, prior to April 9, 2008, there are simply no pulmonary function testing findings showing FEV-1 of 55-percent or less predicted; FEV-1/FVC of 55 percent or less predicted, or; DLCO (SB) of 55-percent predicted, or; maximum oxygen consumption of  20 ml/kg/min or less (with cardiorespiratory limit).  Consequently, a rating in excess of 30 percent is also not warranted under any of these Codes.  

From April 9, 2008, considering Code 6601, incapacitating episodes lasting at least 6 weeks duration over the course of a year were simply not shown.  In this regard, while the Veteran has been more recently shown to require near continuous use of antibiotics, he simply has not been shown to have such long periods of incapacitation due to his bronchiectasis.   Consequently, from April 9, 2008, a higher, 100 percent rating, is not warranted under this Code.  


Considering Codes 6600 and 6844, from  April 9, 2008, and accounting for whether pre or post bronchodilatory findings were indicative of higher functioning, there are simply no pulmonary function testing or other findings showing FEV-1 less than 40% predicted;  FEV-1/FVC less than 40 percent; DCLO (SB) less than 40-percent predicted; a maximum exercise capacity finding of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episodes of acute respiratory failure, or; required outpatient oxygen therapy.  For example, at the most recent January 2013 VA respiratory examination, FEV-1 was 51% post-bronchodilator, FEV-1/FVC was 50% post-bronchodilator and DLCO was 62%, with the examiner noting that FEV-1/FVC most accurately reflected the Veteran's level of respiratory disability.  Also, there is no indication that the Veteran's exercise capacity was limited to less than 15 ml/kg/mi oxygen consumption at any time subsequent to April 9, 2008 and he is not shown to have cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure or a level of disability requiring outpatient oxygen therapy.  Notably, at the January 2013 VA examination, it was specifically noted that the Veteran did not have any history of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or acute respiratory failure.  Also, at an August 2003 VA pulmonary visit, the Veteran was found not to qualify of home oxygen therapy.  Nor are there any other findings of record from April 9, 2008, indicating that such therapy is required or that the Veteran has any of the aforementioned respiratory conditions.  Thus, there is also no basis for assigning a rating in excess of 60 percent from April 9, 2008 under Codes 6600 or 6844. 

Accordingly, considering all of the evidence, there is no schedular basis for assigning a rating in excess of 30 percent for the service connected respiratory disability prior to April 9, 2008 and no basis for assigning a schedular rating in excess of 60 percent for the respiratory disability from April 9, 2008.    


The Board has also considered whether the Veteran's claim for increase for respiratory disability should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology, including shortness of breath, cough with intermittent yellow sputum production, limited exertional capacity and periodic acute infections, is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards. See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.  

"Substantially gainful employment" is employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a). 

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

The Veteran's claim for a TDIU was received in June 2010.  In it he reported that he had completed 4 years of high school.  He also noted that some of his post-service employment had included working as a mail manager from September 2003 until February 2008.  He also indicated that he had left his most recent job because of disability.

The Veteran's sole service connected disability is his bronchiectasis, which has been rated as 60-percent disabling effectively since April 9, 2008.  Consequently, during the pendency of his TDIU claim, he has met the schedular criteria of § 4.16(a) for consideration of a TDIU - that is, without having instead to resort to the special extra-schedular provisions of § 4.16(b).  The remaining question, then, is whether this disability renders him unemployable.  

In an October 2010 SSA decision, the Veteran was found to be disabled as of February 1, 2008.  SSA found that he had at least a high school education.  He also had a number of severe impairments, including major depressive disorder, anxiety disorder, PTSD, mood disorder, chronic obstructive pulmonary disease (COPD), chronic lower back pain, obesity, bronchiectasis and hyperlipidemia.  SSA also found that he had the residual capacity to perform sedentary work but that he needed to avoid ropes, ladders and scaffolding; could occasionally use ramps and stairs; could occasionally crawl, crouch and stoop; could frequently kneel and balance and had to avoid extreme heat and cold, toxins, gases and dust odors.  Additionally, SSA noted that the Veteran was an individual closely approaching advanced age (i.e. he was 55 years old).  SSA concluded that considering the Veteran's age, education, work experience and residual functional capacity, there were no jobs that existed in significant numbers in the national economy that the Veteran could perform.

At a November 2010 VA respiratory examination, the examiner opined that it was less likely than not that the Veteran's respiratory condition makes him unemployable.  The examiner commented that the Veteran had moderate COPD, which would preclude any type of physical labor.  However, during the examination, the Veteran showed normal conversational ability and his oxygen saturation at rest was within normal limits.  Thus, the examiner concluded that he should have still been able to perform sedentary office work that allowed for breaks as needed. 

At the January 2013 VA respiratory examination, the examiner commented that the Veteran's respiratory disability did impact his ability to work in that it would be difficult for him to perform jobs requiring prolonged walking, climbing and lifting heavy objects.  

Review of the above summarized evidence shows that the Veteran is not unemployable due to his lone service-connected respiratory disability.  In this regard, the November 2010 VA respiratory examiner specifically found that the Veteran retained the capability to perform sedentary work.  The January 2013 VA respiratory examiner's findings are also consistent with this conclusion as he noted that the Veteran might be precluded from performing more physical work, involving prolonged walking, climbing and lifting heavy objects but did not find that the disability would prevent him from performing sedentary work.  Additionally, the earlier October 2010 SSA decision found that the Veteran retained the residual functional capacity to perform sedentary work, even when his non-service connected disabilities were considered along with his respiratory disability.  The SSA decision ultimately found that the Veteran was disabled for SSA purposes but this finding was based in significant part on the combination of all the Veteran's disabilities, including all of the non-service-connected ones, and on his advanced age, two factors that VA is not able to consider when determining unemployability.  Therefore, the objective evidence of record clearly tends to indicate that that the Veteran is not unemployable due to his service-connected respiratory disability.  The Board has also considered the Veteran's contention that he is unemployable, including his specific report that he could no longer continue working as a mail manager due in large part to his respiratory disability.  However, even assuming this is accurate, it does not tend to indicate that the Veteran cannot perform other more sedentary work.  Accordingly, given that the pertinent, objective evidence of record has consistently indicated that the Veteran can perform sedentary work; given that he has been noted to have at least a high school education; and given that he does have significant prior managerial experience (indicating experience that would be generally helpful in performing a number of sedentary jobs) , the weight of the evidence is against a finding that he is unemployable as a result of his service-connected respiratory disability.  Thus, the claim for a TDIU must be denied.  See Alemany, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for DJD of the lumbar spine is denied.

A disability rating higher than 30 percent for the service-connected bronchiectasis with thoracotomy and lobectomy of the left lower lobe, prior to April 9, 2008, is denied.

A disability rating higher than 60 percent for the service-connected bronchiectasis with thoracotomy and lobectomy of the left lower lobe, since April 9, 2008, is denied.

A TDIU also is denied.



REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by an NOD and completed by a substantive appeal (VA Form 9 or equivalent statement) after an SOC has been provided the Veteran.  In essence, the following sequence is required:  there must be a decision by the RO, the Veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the Veteran, and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a May 2013 rating decision, the RO denied the veteran's claim of entitlement to service connection for hypertension.  And although, in response, he submitted a statement later in May 2013 expressing his disagreement with that decision, it appears that no subsequent SOC was ever issued with regards to this additional claim.  According to the holding in Manlincon v. West, 12 Vet. App. 238, 240 (1999), in this circumstance the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  This claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal, in response to the SOC he receives on remand, to complete the steps necessary to perfect his appeal of this additional claim to the Board.


Consequently, this remaining claim is REMANDED for the following:

Provide the Veteran an SOC concerning his claim of entitlement to service connection for hypertension and include citation to all relevant statutes, regulations and case law.  Also advise him of the time limit for filing a substantive appeal (VA Form 9 or equivalent statement) in response to this SOC.  38 C.F.R. § 20.302(b).  Only if he does should this claim be returned to the Board for further appellate consideration.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


